Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 23, 2022 has been entered. The Applicant amended claims 1-6, 9-13, 17-21, and 24. Claims 1-24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 6, 2022. The examiner withdraws the 112(b) rejections and the Claims objections in light of the amendments to the Claims.
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. The applicant argues that Ermutlu does not disclose a “test device” and “control unit” and does not anticipate “combing, by a combiner in a test device”. However, Ermutlu does disclose a method performed by a test device (70) for testing a control unit (13) of a communication unit, the method comprising: combining, by a combiner in the test device, ([0074]-[0075] and [0084]) a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset of phased array signals comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset of phased array signals is coupled from the transmitter to the combiner with a conductor of electrical signals; ([0010]) and measuring the combined signal at a measuring direction to test the control unit ([0089] and [0092]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermutlu (EP 2173010 A1).
Regarding claim 1, Ermutlu discloses (Fig. 1-2 and 4) a method performed by a test device (70) for testing a control unit (13) of a communication unit, the method comprising: combining, by a combiner in the test device, ([0074]-[0075] and [0084]) a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset of phased array signals comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset of phased array signals is coupled from the transmitter to the combiner with a conductor of electrical signals; ([0010]) and measuring the combined signal at a measuring direction to test the control unit ([0089] and [0092]).
Regarding claim 2, Ermutlu further discloses wherein the combining of the subset of phased array signals into the combined signal comprises: combining a plurality of subsets of phased array signals, ([0075]) wherein the phased array signals in each subset are combined into the combined signal ([0075]).
Regarding claim 3, Ermutlu further discloses wherein the set of phased array signals comprises all phased array signals from the transmitter ([0075]). 
Regarding claim 5, Ermutlu further discloses further comprising: switching on the phased array signals in the subset of phased array signals ([0022]).
Regarding claim 6, Ermutlu further discloses wherein measuring the combined signal comprises: the measuring the combined signal at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 7, Ermutlu further discloses the method further comprising: determining a direction with a strongest signal power of the combined signal ([0007]).
Regarding claim 8, Ermutlu further discloses the method further comprising: determining a direction with a strongest signal power of the combined signal ([0008]).
Regarding claim 9, Ermutlu discloses a test device for testing a control unit of a communication unit, wherein the test device is configured to: combine, by a combiner, a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset of phased array signals comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset of phased array signals is coupled from the transmitter to the 
Regarding claim 10, Ermutlu further discloses further configured to combine a plurality of subsets of phased array signals, wherein the phased array signals in each of the plurality of subsets of phased array signals are combined into the combined signal ([0075]).
Regarding claim 11, Ermutlu further discloses wherein the set of the phased array signals comprises all phased array signals from the transmitter ([0075]).
Regarding claim 13, Ermutlu further discloses further configured to: switch on or off the phased array signals in the subset of phased array signals ([0022]).
Regarding claim 14, Ermutlu further discloses further configured to measure at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 15, Ermutlu further discloses further configured to measure one or more communication parameters, comprising a signal power, a frequency, a bandwidth and an error vector magnitude, of the combined signal ([0007]).
Regarding claim 16, Ermutlu further discloses further configured to: determine a direction with a strongest signal power of the combined signal ([0008]).
Regarding claim 17, Ermutlu discloses a test device for testing a control unit of a communication unit, comprising: a combiner configured to combine a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset of phased array signals comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset of phased array signals is coupled from the transmitter to the combiner with a conductor of electrical signals; ([0010]) and measuring unit configured to measure a signal power of the combined signal at a measuring direction to test the control unit ([0007], [0089], and [0092]).
Regarding claim 18, Ermutlu further discloses wherein the combiner is further configured to combine a plurality of subsets of phased array signals, the phased array signals in each of the plurality of subsets of phased array signals are combined into the combined signal ([0075]).
Regarding claim 19, Ermutlu further discloses wherein the set of phased array signals comprises all phased array signals from the transmitter ([0075]).
Regarding claim 21, Ermutlu further discloses further comprising: switches configured to switch on or off the phased array signals in the subset of phased array signals ([0022]).
Regarding claim 22, Ermutlu further discloses wherein the measuring unit is further configured to measure the combined signal at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 23, Ermutlu further discloses wherein the measuring unit is further configured to measure one or more communication parameters, comprising a signal power, a frequency, a bandwidth and an error vector magnitude, of the combined signal ([0007]).
Regarding claim 24, Ermutlu further discloses wherein the test device is further configured to: determine a direction with a strongest signal power of the combined signal ([0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ermutlu in view of Ast et al. (US Patent No. 5412414 A), hereinafter known as Ast.
Regarding claim 4, Ermutlu does not specifically teach wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to the measuring direction.
However, Ast teaches wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to a measuring direction (col. 11, lines 58-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Ermutlu with Ast to include “wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal 
Regarding claim 12, Ermutlu does not specifically teach wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to the measuring direction.
However, Ast teaches wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to a measuring direction (col. 11, lines 58-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the test device of Ermutlu with Ast to include “wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to a measuring direction,” as taught by Ast, for the purpose of reducing error (col. 11, line 63 – col. 12, line 3).
Regarding claim 20, Ermutlu does not specifically teach wherein each conductor is configured with a length which compensates for a delay of respective phased array signal relative to the measuring direction.
However, Ast teaches wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to a measuring direction (col. 11, lines 58-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the test device of Ermutlu with Ast to include “wherein each conductor is configured with a length which compensates for a delay of a respective phased array signal relative to a measuring direction,” as taught by Ast, for the purpose of reducing error (col. 11, line 63 – col. 12, line 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845